Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Marc Shropshire, on May 4, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1 – 6 have been canceled as shown below.  Claims 7-32 remain as shown in the claim set filed on Jan. 7, 2022.  Of these claims, claims 10-23 have been canceled.  

1 – 6.  (canceled)  

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art.  Fengyi (Fengyi Biotechnology R & D Center Co. Ltd., CN 106916856 A, 2017), cited in Applicants’ IDS of April 22, 2022, discloses a microalgal oil made by culturing aerobically Schizochytrium, strain ATCC 20888, in a medium containing 2% sodium propionate as the carbon source.  The oil contains the fatty acids C13:0, 8.245%, C15:0, 19.973% and C17:0, 4.417%.  The odd-numbered fatty acids are 38.345% of the fatty acids, and the oil is 2.1% of the biomass, as a dried cell weight.  This strain may also be cultured in a medium containing 1% glucose and 1% sodium propionate as the carbon source.  This second oil contains the fatty acids C13:0, 7.96%, C15:0, 21.174% and C17:0, 4.26%.  The odd-numbered fatty acids are 41.704% of the total fatty acids, and the oil is 2.7% of the biomass, as a dried cell weight.  The odd-numbered fatty acids are 1.126% by dried cell weight.  See Table 3; see instant claims 1 and 3-5.  
Culturing this microalga on a different carbon source, substituting the sodium propionate with lactate (a propionate precursor), yields oils containing these three odd-numbered fatty acids in different amounts.  But the amount of C17:0 in each of the two oils is greater than 5% of the total fatty acids, 10% and 12.19%, when cultured on 1% glucose plus 1% lactate, and 2% lactate, respectively.  In these two oils, the odd-numbered fatty acids are 23.524% and 32.37% of the total fatty acids, and the oils are 7.8% and 4.5% of the biomass, as a dried cell weight.  The odd-numbered fatty acids are 1.835% and 1.457% by dried cell weight.  See Table 4.  See paragraphs 4, 7 and 103-117, including Tables 3 and 4.   
The reference discloses that the odd-numbered fatty acids have nutritional effects, i.e., that the microalgal oil has nutritional value (see paragraph 4).  Yet, the reference does not disclose that this microalgal oil can be added to food, or various types of foods and drinks.  Fatty acids are prone to oxidation, and, whether or not the long-chain and medium-chain fatty acids in the oil have been oxidized, the oil may not smell good or taste good.  It cannot be predicted that this microaglal oil would be suitable for adding to food and drink.  Most often, different algal oils, known to contain significant amounts of even-numbered long-chain highly unsaturated fatty acids, are formulated as soft-gel capsules, or added to infant formulas.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-04-28